AGREEMENT AND GENERAL RELEASE

1.Purpose of Agreement.  The intent of this Agreement and General Release
(“Agreement”) is to set forth the terms upon which Thomas Tokos (“Mr. Tokos”)
will retire from his position as Senior Vice President, General Counsel and
Secretary of Intersil Corporation (the “Company”).  Mr. Tokos and the Company
are sometimes referred to collectively as the “Parties” and each individually as
a “Party”.  This Agreement becomes effective on the eighth day after it is
executed by Mr. Tokos (“Effective Date”).

2.Continued Employment and Advisory Services.    Mr. Tokos’ responsibilities as
General Counsel and Secretary of the Company will cease on Monday, November 9,
2015.  Mr. Tokos will continue to be employed as an executive officer and senior
vice president of the Company through December 31, 2015 at which time his
employment with the Company will terminate (the last date of Mr. Tokos’
employment being referred to herein as the “Termination Date”).  During the
period of time from November 9, 2015 to the Termination Date, Mr. Tokos will
perform all of his job responsibilities in a manner acceptable to the Company’s
Chief Executive Officer. Provided Mr. Tokos accepts no other employment and
complies with the provisions of this Agreement, he will continue to be paid his
salary as in effect on November 9, 2015 and will continue to participate in the
Company’s benefit and equity programs through December 31, 2015.  In the event
Mr. Tokos accepts other employment prior to the December 31, 2015, salary
payments and participation in the Company’s benefit and equity plans will cease
as of the date of his acceptance of other employment.  In the event the Company
terminates Mr. Tokos’ employment prior to December 31, 2015 without a reasonable
determination that Mr. Tokos has failed to provide advisory services in a manner
acceptable to the Chief Executive Officer, Mr. Tokos will continue to be paid
his salary as in effect on November 9, 2015 and Mr. Tokos will continue to
participate in the Company’s benefit and equity programs through December 31,
2015.  The Company will also pay Mr. Tokos the cash equivalent of any accrued,
unused vacation time, less any legally required State and Federal withholdings
through the earlier of the day he accepts other employment and December 31,
2015. Neither Mr. Tokos’ continuing participation in any equity or benefit
programs nor Mr. Tokos’ execution of this Agreement assure Mr. Tokos’ continued
employment for any particular period of time. 

3.Consideration Paid by the Company for Agreement.  Provided that (i) Mr. Tokos
has not, prior to December 31, 2015 terminated his employment with the Company
or accepted other employment; (ii) the Company has not, prior to December 31,
2015 reasonably determined that Mr. Tokos’ employment should be terminated for
failure to perform as set forth in Section 2 of this Agreement; and (iii) this
Agreement and Release of All Claims (attached hereto as Exhibit A and
incorporated herein by reference) have been executed on or before December 31,
2015 and not revoked by Mr. Tokos, the Company will pay Mr. Tokos consideration
set forth in this Section 3 (the “Consideration”).  The Consideration will
consist of the following:

a)



Welfare Benefits: Provided that Mr. Tokos timely elects medical, dental and
vision coverage under the Consolidated Omnibus Budget Reconciliation Act (COBRA)
for the period beginning January 1, 2016 and ending August 31, 2017 (the
“Benefits Period”), the Company will reimburse Mr. Tokos, on an after tax basis,
for premiums amounts paid under COBRA for the Benefits Period in excess of
premium amounts paid by Mr. Tokos for such coverage while employed by the
Company.  Such reimbursement will cease if Mr. Tokos becomes employed by another
employer which provides medical, dental and vision insurance coverage, or
becomes insured other than under COBRA, prior to August 31, 2017.  Any life
insurance that Mr. Tokos had through Intersil’s life insurance program as of
December31, 2015 will cease as of December 31, 2015.  Mr. Tokos may choose to
convert his current life insurance coverage per the terms of Intersil’s life
insurance conversion program through CIGNA.

 

b)



Incentive Payout: Mr. Tokos will also receive, dependent on the Company’s fourth
quarter 2015 business results, an incentive payout, if any, calculated at the
same payout factor and metrics used in 2015 for Executive Incentive Plan (“EIP”)
payouts based on the Company’s fourth quarter 2015 business results.  Mr. Tokos
will also receive an incentive payout based on “actual” results on the annual
MBO portion of the incentive plan. The incentive payouts, if any, will be
distributed to Mr. Tokos at the same time payouts are made to executives at the
Company.  Mr. Tokos will not be eligible for any incentive payouts for periods
beginning after December 31, 2015.

 

c)



Lump Sum Cash Payment: The Company will provide Mr. Tokos a lump sum payment of
$262,800 on or before January 15, 2016.

 

d)Stock Options:  Pursuant to provisions in the Company’s 2008 Equity
Compensation Plan Terms and Conditions, stock options issued to Mr. Tokos prior
to December, 2015 under the Company’s 2008 Equity Compensation Plan, as amended
(the “Plan”), will continue to vest through July1, 2017.  Any unvested stock
options held by Mr. Tokos on July 2, 2017 will not be exercisable by Mr. Tokos
and will expire.  Mr. Tokos will be permitted to exercise his



--------------------------------------------------------------------------------

 

vested stock options until the earlier of (i) the option expiration date or
(ii) June 30, 2018.  On July 1, 2018, any unexercised vested stock options held
by Mr. Tokos will no longer be exercisable and will expire.

 

e)



Stock Units:  Pursuant to provisions in the Company’s 2008 Equity Compensation
Plan Terms and Conditions, unvested RSUs, DSUs and MSUs (“Stock Units”) held by
Mr. Tokos will continue to vest through July 1, 2017.  Any Stock Units held by
Mr. Tokos that have not become vested as of July 1, 2017 will expire and be
forfeited.  All Stock Units that have become vested as of July 1, 2017 will be
released as quickly as administratively possible, but in no event prior to the
eighth day following Mr. Tokos’ execution of this Agreement and the Release of
Claims.

 

Unless expressly provided otherwise in this Agreement, the payments listed above
in this Section 3 will be subject to all legally required state and federal
withholdings.  Should any of the Consideration be provided to Mr. Tokos and Mr.
Tokos does not sign this Agreement within the twenty-one day review period or
Mr. Tokos signs and subsequently revokes the Agreement as provided herein, Mr.
Tokos shall immediately reimburse Company for the full amount of any
Consideration paid to Mr. Tokos or paid on Mr. Tokos’ behalf by the
Company.  Mr. Tokos acknowledges and agrees that but for Mr. Tokos’ execution of
this Agreement and the Release of Claims, Mr. Tokos would not otherwise be
entitled to the Consideration.

4.Release and Waiver.    In consideration for the payments and undertakings
described in this Agreement, Mr. Tokos releases and waives any and all claims
that he might possibly have against the Company, whether Mr. Tokos is aware of
them or not.  In legal terms, this means that, individually and on behalf of Mr.
Tokos’ representatives, successors, and assigns, Mr. Tokos does hereby
completely release and forever discharge the Company, its parents, subsidiaries,
affiliates, successors, assigns, directors, officers, managers, agents, and past
and present employees (“the Releasees”) from all claims, rights, demands,
actions, obligations, and causes of action of any and every kind, nature and
character, known or unknown, which Mr. Tokos may now have, or has ever had,
against them arising from or in any way connected with Mr. Tokos’ employment
with the Company and/or the termination thereof.  Other than Worker’s
Compensation claims and claims for California unemployment insurance benefits,
which are not subject to this Agreement, this release and waiver covers all
federal, state, statutory, common law, constitutional and other claims,
including but not limited to: 

a)Any and all claims for wrongful discharge, constructive discharge, or wrongful
demotion;

b)Any and all claims relating to any contracts of employment, express or
implied, or breach of the covenant of good faith and fair dealing, express or
implied;

c)Any and all tort claims of any nature, including but not limited to claims for
negligence, defamation, misrepresentation, fraud, or negligent or intentional
infliction of emotional distress;

d)Any and all claims for wages, salary, commissions, bonuses, or any other
compensation or benefits of any kind, and associated penalties and interest;

e)Any and all claims for disability benefits of any kind;

f)Any and all claims for retaliation or for discrimination or harassment based
on sex, race, age, national origin, religion, disability, medical condition, or
any other protected characteristic under federal, state or municipal statutes or
ordinances; any claims whatsoever under the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment Act, the
Unruh Act, the Whistleblower Protection Act, the Worker Adjustment and
Retraining Notification Act, the Federal False Claims Act, the Rehabilitation
Act of 1973, the Equal Pay Act, the Older Workers’ Benefit Protection Act, the
Americans With Disabilities Act, the Employment Retirement Income Security Act,
the Family and Medical Leave Act, the California Family Right Act, the
California Labor Code, and all other local, state, and federal laws and
regulations relating to or governing the employment; and

g)Any and all claims for attorneys’ fees or costs.

Mr. Tokos agrees to never file any lawsuits or complaints or institute any
legal, equitable, or administrative proceedings, asserting any claims or rights
that are released under this Agreement, and waives any and all claims of
reassignment or reinstatement by Company, except as otherwise allowed under the
law. Mr. Tokos further agrees that if any such claim is prosecuted in Mr. Tokos
name before any court or administrative agency, Mr. Tokos waives and agrees not
to take any award of money or other damages from such suit, except in the event
that Company is in breach of this Agreement. 





--------------------------------------------------------------------------------

 

5.All Wages Paid.  The Company has paid or will pay in accordance with normal
payroll procedures all wages and remuneration of any kind owed to Mr. Tokos as a
result of services provided by Mr. Tokos to the Company through the earlier of
December 31, 2015 and the date Mr. Tokos accepts other employment, including but
not limited to Mr. Tokos’ salary through his last day of employment, all
accrued, unused vacation pay through that date, all overtime compensation, all
bonuses owed to Mr. Tokos through that date, and all authorized, reimbursable
business expenses, if any, incurred by Mr. Tokos as a result of Mr. Tokos’
employment with the Company. Mr. Tokos represents, warrants and agrees that upon
payment of the payment set forth in this Agreement he has no claims for unpaid
wages, missed and/or interrupted meal and rest periods, bonuses or other
compensation against the Company. 

6.Waiver of Unknown Future Claims.  Mr. Tokos has read Section 1542 of the Civil
Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Mr. Tokos understands that Section 1542 gives Mr. Tokos the right not to release
existing claims of which Mr. Tokos is not now aware, unless Mr. Tokos
voluntarily chooses to waive this right.  Even though Mr. Tokos is aware of this
right, Mr. Tokos nevertheless hereby voluntarily waives the rights described in
Section 1542, and elects to assume all risks for claims that now exist in Mr.
Tokos’ favor, known or unknown, arising from the subject matter of this
Agreement.

7.Return of Company Property.  Mr. Tokos hereby represents that he has returned
(or will return no later than December 31, 2015) to the Company all property
belonging to the Company, including but not limited to all proprietary and/or
confidential information and documents in any form belonging to the Company,
notebook computer, keys, badge, computer user name and password, and voicemail
password.  Mr. Tokos further acknowledges and agrees that the Company shall have
no obligation to make the payment(s) and provide the benefits referred to in
this Agreement unless and until Mr. Tokos has satisfied all of the obligations
pursuant to this paragraph.

8.Company’s Trade Secret / Confidential Information.   Mr. Tokos agrees that the
Company is engaged in a highly competitive business.  The Company's involvement
in this business has required and continues to require the expenditure of
substantial amounts of money and the use of skills developed over a long period
of time.  As a result of these investments of money, skill and time, the Company
has developed and will continue to develop certain valuable trade secrets and
confidential information that are peculiar to the Company's business and the
disclosure of which would cause the Company great and irreparable harm.

The term "Trade Secrets" means any information, design, process, procedure,
formula or improvement that is valuable and not generally known to the Company's
competitors.  To the fullest extent consistent with the foregoing, and otherwise
lawful, Trade Secrets shall include, without limitation, information and
documentation pertaining to the design, specifications, capacity, testing,
installation, implementation and customizing techniques and procedures
concerning the Company's present and future products and services.

The term "Confidential Information" means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to financial
information, supply and service information, marketing information, personnel
information, and customer information. 

Mr. Tokos agrees, except as specifically required in the performance of Mr.
Tokos’ duties for the Company, that Mr. Tokos will not, during the course of Mr.
Tokos’ employment by the Company and for so long thereafter as the pertinent
information or documentation remain Trade Secrets, directly or indirectly use,
disclose or disseminate to any other person, organization or entity or otherwise
employ any Trade Secrets or Confidential Information.  The restrictions set
forth herein shall not apply to any Trade Secrets or Confidential Information
which shall have become generally known to competitors of the Company through no
act or omission of Mr. Tokos.

9.Confidentiality of Agreement.  The parties agree that the terms and conditions
of this Agreement are strictly confidential and neither party shall disclose,
discuss or reveal the existence or the terms of this Agreement to any persons,
entities or organizations except as follows:  (a) as required by court order;
(b) to Mr. Tokos’ spouse; or (c) to either party’s employees with a need to
know, attorneys, and accountants. Mr. Tokos further  agrees that neither
he,  respective family members, attorneys, nor agents shall issue any publicity
release to any news media or the internet or otherwise publicize or give out in
any manner the term of this Agreement, any facts relating to the settlement of
these matters, or any information obtained from the Company during the



--------------------------------------------------------------------------------

 

course of this Litigation, or any information regarding his claims against
Company, including but not limited to the contents of documents produced to Mr.
Tokos and Mr. Tokos’ counsel by the Company. Except as otherwise provided
herein, Mr. Tokos agrees not to assist or facilitate the pursuit of any claims,
lawsuits, complaints or charges against the Company by any other person or party
in any courts or governmental agency proceedings which relate or refer to group
insurance plans or group insurance policies issued by the Company. The foregoing
restrictions do not apply to any documents which are Mr. Tokos’ own medical
records so long as any notes, Bates labels, or other identifiers regarding the
Company that may have been affixed to those medical records have first been
redacted.  In the event of a breach by Mr. Tokos of the terms of this paragraph,
Company may commence an action for all remedies allowed by law or equity to
restrain such breaches and for damages.

10. Non-Disparagement, Non-Solicitation and Use of Confidential Information and
Trade Secrets.  

 

a) Mr. Tokos agrees that he will not engage in any conduct that is injurious to
the Company's reputation and interests, including but not limited to disparaging
(or inducing or encouraging others to disparage) the Company or any of its
directors, officers, employees or agents.  Company agrees not to engage in any
disparagement of Mr. Tokos.  Notwithstanding the above, neither Mr. Tokos nor
the Company shall be prohibited from providing truthful information in response
to a subpoena or other legal process.

 

b)  Mr. Tokos agrees that during his employment with the Company and until
December 31, 2016, Mr. Tokos shall not use confidential or trade secret
information to solicit or induce, or cause to solicit or induce, directly or
indirectly, any employees, consultants or agents of the Company, to leave the
Company or in any way modify their relationship with the Company.  This
restriction includes disclosing or otherwise using any information concerning
the Company's employees.

c)  Mr. Tokos shall not use Company confidential or trade secret information to
interfere, directly or indirectly, with any business relationship between the
Company, on the one hand, and any other person or entity, on the other hand.

In the event of Mr. Tokos’ breach of this Section 10, the Company shall be
entitled to permanently cease any and all payment of the Consideration and
invoke any and all remedies against Mr. Tokos that may be available under
applicable laws or this Agreement.

11.Interpretation and Construction of Agreement.  This Agreement shall be
construed, interpreted, and governed in accordance with the laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties.  Regardless of
which party initially drafted this Agreement, it shall not be construed against
any one party, and shall be construed and enforced as a mutually prepared
Agreement.

12.No Admission of Liability.  By entering into this Agreement, the Company is
not admitting to any liability, wrongdoing or legal violation whatsoever with
regard the employment relationship between the parties or with respect to any
claims released herein.  The Company expressly denies any and all such liability
and wrongdoing.

13.Waiting Period.  Pursuant to the Age Discrimination in Employment Act and the
Older Workers’ Benefit Protection Act, the Company hereby advises Mr. Tokos to
consult with an attorney prior to signing this Agreement.  The Company also
advises Mr. Tokos that Mr. Tokos has up to twenty-one (21) days within which to
consider whether Mr. Tokos should sign this Agreement.  Mr. Tokos may execute
the Agreement at any time within this 21-day period.  In addition, should Mr.
Tokos choose to sign the Agreement, Mr. Tokos shall have seven (7) days
following the date on which he signed the Agreement to revoke it by faxing a
written revocation to the Company’s Senior Vice President of Human Resources,
facsimile number 321-729-1007.  This Agreement does not become effective until
after this seven-day revocation period has elapsed.

14.Complete and Voluntary Agreement.  Mr. Tokos acknowledges that Mr. Tokos has
read and understands this Agreement; that Mr. Tokos has had the opportunity to
seek legal counsel of her own choosing and to have the terms of the Agreement
fully explained to Mr. Tokos and may have been assisted by legal counsel in the
negotiation of the terms of this Agreement; that Mr. Tokos is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained herein; and that Mr. Tokos is executing this Agreement
voluntarily, free of any duress or coercion.  Mr. Tokos specifically understands
that by entering into this Agreement Mr. Tokos is forever foreclosed from
pursuing any of the claims Mr. Tokos has released and waived pursuant to
Sections 4 and 6 above.  Mr. Tokos acknowledges that the Company does not
warrant or represent tax consequences, if any, of this Agreement and Mr. Tokos
agrees that Mr. Tokos is relying on Mr. Tokos’ own legal and/or tax advisor and
not the Company with respect to any aspects of this Agreement. Any tax or costs,
attorneys’ fees, penalties, or interest incurred or assessed to Mr. Tokos are
Mr. Tokos’ sole responsibility.

15.Savings Clause.  Should any of the provisions of this Agreement be determined
to be invalid or unenforceable by a court or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability



--------------------------------------------------------------------------------

 

of the other provisions herein. The parties intend that this Agreement be
enforced to the fullest extent permitted by law and agree that it does not cover
claims which cannot be released as a matter of law. 

16.Scope of Agreement.  This Agreement constitutes the entire understanding of
the parties on the subjects covered.  Except as expressly provided herein and
except for the terms of Mr. Tokos’ Agreement concerning Intersil’s proprietary
and confidential information, this Agreement supersedes and renders null and
void any and all prior agreements between Mr. Tokos and the Company.  No
provision of this Agreement may be waived except by a writing signed by the
Party to be charged, nor may this Agreement be amended except by a writing
executed by both Parties. Should either party default in any material manner
with respect to the obligations herein, the non-defaulting party shall have all
remedies allowed by law and equity, and the non-breaching party shall be
entitled to recover its reasonable attorneys’ fees, expenses, and costs incurred
in enforcing this Agreement.

17.Mediation & Arbitration.    All claims or disputes relating to this Agreement
or Mr. Tokos’ employment with the Company including but not limited to any
disputes or claims relating to  Mr. Tokos’ compensation, benefits, promotions,
demotions, discipline, treatment, adverse employment actions, discharge and
other terms and conditions of  Mr. Tokos’ employment which cannot be settled
through direct discussions, shall be submitted to mediation administered by the
National Arbitration Forum under its rules in effect on the date of this
Agreement.  If such claim or dispute cannot be settled by mediation, the Company
and Mr. Tokos agree to settle the claim or dispute by binding arbitration before
a single arbitrator in accordance with the rules of the National Arbitration
Forum in effect on the date of this Agreement.  The Company and Mr. Tokos hereby
waive any right to a jury trial in favor of arbitration of any such claims or
disputes including any and all claims for compensation or benefits of any kind,
breach of contract, discrimination, harassment, retaliation, any tort of any
nature, and any and all claims arising under any federal, state or local
statute, law, ordinance or regulation, including but not limited to the Civil
Rights Act of 1866, 1964 (Title VII) and 1991, the Age Discrimination and
Employment Act of 1967, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, the Equal Pay Act, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act, and all amendments to such laws;
except an action for damages or injunctive relief to enforce any provisions of
this Agreement or those related to the breach or threatened breach of the
Company’s Employee Agreement may, at the Company’s discretion be brought in any
court having jurisdiction thereof or be settled by arbitration pursuant to this
Section 17.  Any award entered by the arbitrator, including awards for monetary
damages and injunctive relief, shall be final and binding and judgment may be
entered thereon by any party in any court of competent jurisdiction.  The
Federal Rules of Civil Procedure and the Federal Rules of Evidence shall apply
to any arbitration proceedings and the arbitrator shall have the power to decide
any motions brought by Mr. Tokos or the Company including motions for summary
judgment.  The arbitrator shall have the power to award attorney’s fees and
costs available under applicable law.  Except as otherwise agreed by the Company
and Mr. Tokos, all mediation and arbitration proceedings shall be held in Santa
Clara County, California.

18.Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, if Mr. Tokos is a "specified employee" within the meaning of Section
409A of the Code and the regulations issued thereunder, and a payment or benefit
provided for in this Agreement would be subject to additional tax under Code
Section 409A if such payment or benefit is paid within six months after your
"separation from service" (within the meaning of Code Section 409A), then such
payment or benefit required under this Agreement shall not be paid (or commence)
during the six-month period immediately following your separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six-month period and which would have incurred such additional tax under Code
Section 409A shall instead be paid to Mr. Tokos (with simple interest calculated
thereon at LIBOR plus 50 basis points as of the date of such separation from
service) in a lump-sum payment on the earlier of (i) the first business day of
the seventh month following Mr. Tokos’ separation from service or (ii) the 10th
business day following Mr. Tokos’ death.  If Mr. Tokos’ termination of
employment hereunder does not constitute a "separation from service" within the
meaning of Code Section 409A, then any amounts payable hereunder on account of a
termination of Mr. Tokos’ employment and which are subject to Code Section 409A
shall not be paid until Mr. Tokos has experienced a "separation from service"
within the meaning of Code Section 409A.

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A FULL RELEASE OF LEGAL CLAIMS,
BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
parties have executed the foregoing Agreement.

 

Thomas Tokos:

 

 

________________________________________

Thomas Tokos

 

 

________________________________

Date

 

 

Company:

 

 

________________________________________

Vern Kelley

 

 

________________________________

Date





--------------------------------------------------------------------------------

 



Exhibit A

Intersil Corporation

 

Employee Release Agreement

 

Except as otherwise set forth in this Employee Release Agreement (the
“Agreement”), I, Thomas Tokos, hereby release, acquit and forever discharge
Intersil Corporation (the “Company”), its parents and subsidiaries, and their
respective officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I sign this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; the California
False Claims Act; the Unruh Civil Rights Act; tort law; contract law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify me pursuant to the Company’s Indemnity
Agreement and to provide me with continued coverage under the Company’s
directors and officers liability insurance policy to the same extent that it has
provided such coverage to previously departed officers and directors of the
Company and to provide me with the rights, benefits and payments set forth in
the Agreement and General Release entered into by the Company and me dated
November 9, 2015 (the “Agreement”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.” 

 

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company or any other related party
identified above. Accordingly, I agree and acknowledge that the above general
release provision applies not only to claims that are presently known,
suspected, or disclosed to me, but also to claims that are presently unknown,
unsuspected, or undisclosed to me. I acknowledge that I am assuming the risk
that the facts may turn out to be different from what I believe them to be and
agree that the general release in this Agreement shall be in all respects
effective and not subject to termination or rescission because of such mistaken
belief.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release described in the Separation Letter is in
addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Agreement; (b) I have the right to consult with
an attorney prior to executing this Agreement and have been advised to do so;
(c) I have twenty-one (21) days to consider this Agreement (although I may
choose to voluntarily execute this Agreement earlier); (d) I have seven (7) days
following my execution of this Agreement to revoke the Agreement by providing
written notice to the Company; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired without exercise,
which shall be the eighth day after this Agreement is executed by me.

 

 

 

________________________________________

Thomas Tokos

 

 

________________________________

Date

 



--------------------------------------------------------------------------------